Title: To George Washington from Francis Peyton, 1 June 1788
From: Peyton, Francis
To: Washington, George



Sir
June 1st 1788

I have the Honor to inclose you an Acct which I am Satisfied you have forgot or thought it must have been paid by Mr Washington in your Absence which I suppose would have been the case had I have been in possession of Dawsons Order but as I had delivered it to you I had nothing to Support the Charge. I once Wrote to Mr Washington on the Subject requesting him to inquire of you as to it’s legality but never received any answer from him—if you remember the Matter and find no mistake in the Acct you will please Order me payment when Convenient I have the Honor to be with great respect Your Mo. Obt Servt

Francis Peyton

